Citation Nr: 1512245	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-04 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome due to exposure to contaminated water at Camp Lejeune. 

2.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD), due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from November 1977 to October 1981.  He had service at Camp Lejeune North Carolina.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the RO in Louisville Kentucky.

In September 2013, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran does not have chronic fatigue syndrome or any chronic disability manifested by fatigue.  

2.  The Veteran does not have a peptic ulcer.  

3.  The Veteran has current gastrointestinal diagnoses of GERD and IBS; however, neither disability is related to service, to include exposure to contaminated water at Camp Lejeune.  

 
CONCLUSIONS OF LAW

1.  The basic service connection criteria have not been met regarding the claimed chronic fatigue syndrome.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  A gastrointestinal disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for chronic fatigue syndrome, GERD, and IBS, each on the basis that it was incurred as a result of exposure to contaminated water at Camp Lejeune.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, such as peptic ulcers, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Presumptive service connection may alternatively be established for a disease listed under 3.309(a) by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Here, the Veteran has been diagnosed with GERD; however, pertinent to the issues on appeal, there is no diagnosis of a peptic ulcer or any of the other disease listed under 38 C.F.R. § 3.309(a).  Accordingly, the presumption of service connection for certain chronic diseases, and the theory of continuity of symptomatology, are not applicable to this appeal.  

The Board also notes that the claimed chronic fatigue syndrome is not shown to exist by competent medical evidence.  The Veteran was afforded a VA examination in October 2012.  At that time, the Veteran described his symptoms as "tired a whole lot."  He noted that his fatigue had developed recently.  The examiner opined that the Veteran does not have and has never been diagnosed with chronic fatigue syndrome.  She found further that the Veteran does not have any findings, signs, or symptoms attributable to chronic fatigue syndrome.   

The Veteran is not shown to possess any medical training or knowledge regarding this issue, and his opinion that he has current chronic fatigue syndrome constitutes lay evidence only.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), distinguishing symptoms such as fatigue from a diagnosis of chronic fatigue syndrome falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  

There is no medical opinion that conflicts with that of the October 2012 regarding the existence of a current disability manifested by fatigue, such as chronic fatigue syndrome.  As such, the Board finds that there is no current disability regarding this claim.  

A "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The Board therefore concludes that service connection for chronic fatigue syndrome, or any disability manifested by fatigue, is not warranted.  

The October 2012 VA examiner also examined the Veteran regarding the claimed gastrointestinal disability.  She provided current diagnoses of GERD and IBS.  The Veteran testified that he experienced gastrointestinal problems while he was stationed at Camp Lejeune, that he experienced problems "off and on" after service, and that he did not see a doctor for the problems until he filed his claim with VA.  He reported problems two or three times per year, which would last for several days.  He reported episodes of nausea, diarrhea, and stomach cramping as flares of his symptoms.  In between, he reported frequent bowel movements and nausea, with a feeling of acid building up in the stomach.  He reported occasional blood in his stools when he has flares.  He reported occasional episodes of bowel disturbance, three in the prior year.  He also reported infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, nausea, and regurgitation.  

Service treatment records reflect the Veteran's service from November 1977 to October 1981.  Those records reveal numerous complaints of skin problems, but no complaints attributed to a chronic gastrointestinal disorder.  The Veteran was examined at service separation and was provided an opportunity to report any medical issues of which he had current or historical symptoms.  The examination was clinically normal for the abdomen and viscera, and the Veteran reported no history of, or current, stomach trouble, frequent indigestion, or rectal disease.

There is no record of treatment for complaints referable to IBS or GERD for several decades after service separation.  The Veteran had a screening colonoscopy in August 2009.  It was noted on the August 4, 2009 pre-operative report that the Veteran gave no history of symptoms referable to the colon.  He also denied abdominal pain or blood with stools.  On the admission assessment, the Veteran reported "No problems" of the gastrointestinal system, a category which specifically included constipation, diarrhea, nausea, vomiting, and difficulties swallowing.  Results of the colonoscopy were interpreted as normal (see June 2010 primary care physician note).  

A December 6, 2010 primary care note reveals complaint of indigestion for the last month.  The Veteran reported eating "a lot of spicy condiments and sauces with his fish almost on a daily basis."  He was advised to discontinue spicy foods and was advised to take omeprazole.  

Thus, in contrast to the Veteran's account to the October 2012 VA examiner, the treatment reports appear to establish onset of symptoms related to GERD and IBS in recent years, and well after service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The Board finds that the contemporaneous nature of the report of medical history at service separation enhances the accuracy of that account as compared to the recent account.  Moreover, the Veteran was then seeking only medical evaluation, and was not in contemplation of a claim for monetary benefits.  His recent account was made in the context of a claim for disability benefits.  There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the onset of symptoms.  Rather, it is the accuracy of the Veteran's recent account which the Board finds is lacking.  The most credible evidence establishes onset of symptoms related to GERD and IBS decades after service.  The Board next turns to the Veteran's essential contention, that GERD and/or IBS are linked to exposure to contaminated water at Camp Lejeune.  

Training Letter 11-03, issued by the Director of VA Compensation and Pension Service, indicates that persons residing or working at the United States Marine Corps Base at Camp Lejeune from the mid-1950s to 1987 were potentially exposed to drinking water contaminated with volatile organic compounds, including benzene, Vinyl Chloride, tricholoroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE).  Training Letter 11-03 also provides that service connection claims based on causation by contaminated water at Camp Lejeune require evidence of (1) a current disease, (2) evidence of service at Camp Lejeune during the period of contamination, and (3) a medical nexus between the two, justified with a rational scientific explanation.

In 2009, the National Academy of Sciences' National Research Council (NRC) published a report of its study assessing the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination, entitled Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.   This report included a review of studies addressing exposure to trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent, as well as a mixture of the two, and disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B (listing esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects as the 14 diseases). 

The RO has confirmed that the Veteran was stationed at Camp Lejeune.  Therefore, it is presumed that he was exposed to contaminated water while stationed there.  

An opinion regarding a nexus between exposure to contaminated water and a current gastrointestinal disorder was provided by the October 2012 VA examiner.  The examiner opined that the diagnosed GERD and IBS were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service exposure to contaminated water at Camp Lejeune.  Blood in the stools was attributed to an anal fissure.  The rationale was that the diagnosed conditions are not included among the conditions linked to contaminated water per the Agency for Toxic Substances and Disease Registry.  The specific conditions discussed in this registry were provided by the examiner in her report and will not be repeated here.  

The Veteran's opinion that a gastrointestinal disorder is related to contaminated water at Camp Lejeune must be interpreted as lay speculation, as he has not established or suggested that he has medical training or knowledge regarding the etiology of gastrointestinal disorders.  Establishing the etiology of GERD and IBS falls outside the realm of common knowledge of a lay person.  The Veteran has neither provided nor identified medical evidence to support his theory, and the medical evidence obtained by VA is entirely against the claim.  Accordingly, the Board finds that the crucial element of nexus is not in approximate balance, but that a preponderance of the evidence is against this element.  Therefore, service connection for a gastrointestinal disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the/each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in July 2011 and June 2012 under the Veterans Claims Assistance Act of 2000 (VCAA), or the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examinations regarding the claims, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed of the bases for the RO's denial of each claim as well as of the evidence necessary to substantiate each claim.   Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of these claims. 


ORDER


Service connection for claimed chronic fatigue syndrome is denied.

Service connection for a gastrointestinal disability is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


